NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ROSE SZYMANSKI,                               )
                                              )
             Appellant,                       )
                                              )
v.                                            )        Case No. 2D17-210
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 7, 2018.

Appeal from the Circuit Court for Polk
County; Wayne Durden, Judge.

Howard L. Dimmig, II, Public Defender,
and Caroline Joan Picart, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Rose Szymanski appeals her judgment and sentences for battery on a law

enforcement officer, possession of cannabis, and possession of drug paraphernalia.

We affirm in all respects but one. Ms. Szymanski argues—and the State correctly

concedes—that the trial court erred by explicitly relying upon her lack of remorse in
imposing her sentences. Our precedents require that we reverse Ms. Szymanski's

sentences and remand the case to the trial court with instructions for Ms. Szymanski to

be resentenced before a different judge. See Williams v. State, 164 So. 3d 739, 740-41

(Fla. 2d DCA 2015); Brown v. State, 27 So. 3d 181, 183 (Fla. 2d DCA 2010).

             Affirmed in part, reversed in part, and remanded with instructions.


CASANUEVA, CRENSHAW, and SALARIO, JJ., Concur.




                                          -2-